Citation Nr: 0213038	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  01-05 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
perforating shell fragment wound of the chest, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for scars, adherent 
and postoperative, extrinsic muscles of the shoulder girdle, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for scars, adherent 
and postoperative, intrinsic muscles of the shoulder girdle, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The veteran had active military service from April 1943 to 
January 1946.  This appeal arises from a recent rating action 
of the Columbia, South Carolina Regional Office (RO) which 
denied the requested benefits.


REMAND

The subissue arises in this case as to the relationship of 
the veteran's respiratory difficulties to his shell fragment 
wound residuals.  The veteran has submitted opinions in this 
regard.  The RO considered this issue as part and parcel of 
the issue presented.  However, the Board finds that formal 
action is needed on this issue, to include the preparation of 
a rating action and the issuance of a statement of the case 
containing all applicable criteria pertaining to secondary 
service connection.

Moreover, the medical findings are inadequate to evaluate the 
service-connected disabilities.  For example, functional loss 
of any joint affected by the service-connected disability 
pursuant to 38 C.F.R. § § 4.40 and 4.45 is not discussed.  
Moreover, there does not appear to be current findings 
regarding the back scars from the exit wound.  Finally, the 
regulations pertaining to rating skin disabilities have 
changed.  See 67 Fed. Reg. 49590 (Jul. 31, 2002).  The RO 
should determine whether the revised regulations are more 
favorable from the effective date of the change.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

Accordingly, the case is being Remanded to the RO for the 
following actions:

1.  The RO should assure compliance with 
the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), implementing 
regulations and the holding in Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

2.  The veteran should be contacted in 
writing for the specific purpose of 
requesting that he provide a listing of 
the names and addresses of those 
Department of Veterans Affairs (VA) and 
non-VA medical professionals or 
institutions who have evaluated and/or 
treated him for his service-connected 
residuals of a perforating shell fragment 
wound of the chest and injuries of Muscle 
Groups I and IV, including scars, 
adherent and postoperative, from June 
1999 to the present and any other lung 
disabilities.  The approximate dates of 
any such evaluation or treatment should 
also be provided, to the extent possible.  

After securing any needed authorization, 
obtain copies of evaluation and treatment 
records (inclusive of laboratory results, 
imaging findings, outpatient treatment 
records, treatment notes, vital 
statistics, consults, medications, 
discharge summaries, procedures, diet and 
nutrition assessments, and problem lists) 
not already on file from those medical 
professionals or institutions referenced 
in connection with the aforementioned 
request.  Any and all pertinent VA 
treatment records not already on file 
must be obtained regardless of whether in 
fact the veteran responds to the 
foregoing request.  Such records, once 
obtained, must then be added to the 
claims folder.

3.  Upon obtaining any needed 
authorization from the veteran, contact 
in writing C. M. Fogarty, M.D., Lung and 
Chest Medical Associates, 2030 North 
Church Place, Spartanburg, South 
Carolina, 29303; M. G. Hevener, M.D., 
Foothills Family Medicine, 5470 North 
Main Street, Cowpens, South Carolina 
29330, for the purpose of clarifying 
prior opinions offered as to the 
relationship between the veteran's 
variously diagnosed respiratory 
disabilities and his service-connected 
residuals of a shell fragment wound of 
the chest and associated injuries to 
Muscle Groups I and IV.  Each should be 
asked to offer an opinion and supporting 
rationale as to the following:

Whether it is at least as likely as not 
(50/50) that any chronic obstructive 
pulmonary disease, hypoxemia, and/or 
emphysema of the veteran, or any other 
diagnosed respiratory disorder, is a 
residual of the veteran's service-
connected shell fragment wound of the 
chest and injuries of Muscle Groups I and 
IV, or a direct result thereof?  In the 
alternative, is it at least as likely as 
not that the service-connected residuals 
of the veteran's service-connected shell 
fragment wound of the chest and injuries 
of Muscle Groups I and IV led to an 
increase in severity of any nonservice-
connected respiratory disorder of the 
veteran?  If so, the degree of increased 
impairment attributable to service-
connected disability should be quantified 
to the extent possible.  

Use of the italicized language above in 
formulating a response to the foregoing 
would be of assistance.

4.  Thereafter, arrange for the veteran 
to be afforded a VA orthopedic 
examination for the purpose of 
ascertaining the severity of his service-
connected residuals of a perforating 
shell fragment wound of the chest and 
injuries to Muscle Groups I and IV, 
inclusive of postoperative, adherent 
scarring and the relationship of co-
existing lung disabilities to his service 
connected wounds of the chest.  A copy of 
the letter informing the veteran of the 
date and time of such examination must be 
included in the claims folder, in the 
event that he fails to appear therefor.  
The importance of appearing for the 
examination is stressed to the veteran.  
In this regard, applicable regulation 
provides that a claim for an increased 
rating may be denied based on failure to 
appear for an examination.  See 38 C.F.R. 
§ 3.655 (2001).  

The veteran's claims folder in its 
entirety is to be furnished to the 
examiner prior to any evaluation of the 
veteran for use in the study of this 
case.  Such examination is to include a 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation.  Any 
indicated diagnostic studies, including 
X-rays and magnetic resonance imaging, 
must also be accomplished if deemed 
warranted by the examiner.  All 
established diagnoses pertaining to 
disorders in question are then to be 
fully set forth. 

Specific responses are requested to the 
following:

(a)  Describe in detail all of the 
residuals of the veteran's perforating 
shell fragment wound of the chest and 
injuries to Muscle Groups I through IV.  
Undertake detailed range of motion 
studies of the right shoulder and arm, 
noting what normal values are in 
comparison with those obtained on range 
of motion testing of the veteran.  Also, 
note whether there is present or absent 
any retained shrapnel from the inservice 
wound in the veteran's lung.  

(b)  Discuss and indicate to what degree 
any applicable Muscle Group of the 
shoulder girdle and arm is adversely 
affected by the service-connected shell 
fragment wound of the chest and its 
residuals, noting any and all loss of 
muscle power, weakness, lowered threshold 
of fatigue, fatigue-pain, incoordination, 
or uncertainty of movement.  The degree 
to which any applicable muscle group is 
impaired should be expressed as slight, 
moderate, moderately severe, or severe.  

(c)  Note whether there is any injury to 
Muscle Group XXI, inclusive of the 
muscles of respiration and, if so, the 
degree of impairment should be expressed 
in terms in terms of severe, moderately 
severe, moderate, or slight.  

(d)  Describe the size and location of 
all scarring attributable to the service-
connected perforating shell fragment 
wound of the chest, including that of the 
exit point(s) on the veteran's back.  
Information should be provided as to 
whether such scarring is deep (associated 
with underlying soft tissue damage) and 
whether the deep scarring exceeds 6, 12, 
72, or 144 square inches; whether 
scarring that is superficial (not 
associated with underlying soft tissue 
damage) is painful and tender on 
objective demonstration; whether such 
scarring is poorly nourished with 
repeated ulceration; whether such 
scarring causes limited motion, and, if 
so, to what degree; and whether such 
scarring is productive of a limitation of 
function, and, if so, the limited 
function should be quantified to the 
extent possible.  Also, note whether 
there is present or absent unstable 
scarring (one where for any reason there 
is frequent loss of covering of skin over 
the scar) and/or superficial scarring 
(not associated with underlying soft 
tissue damage) scarring, and, in 
addition, whether there is pain on 
examination of any superficial scarring.

(e)  Identify whether there is present or 
absent objective signs of pain of the 
right arm or right shoulder and whether 
such pain, if any, could significantly 
limit functional ability during flare-ups 
or when the affected part is used 
repeatedly over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  

(f)  Ascertain whether the right arm and 
right shoulder exhibit weakened movement, 
excess fatigability or incoordination 
attributable to the service-connected 
shell fragment wound of the chest, and, 
if feasible, any determination should be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability or incoordination.

If the examiner is unable to render any 
finding or opinion requested, it should 
be so indicated on the record and the 
reasons therefor should be noted.  The 
factors upon which any medical opinion is 
based should be set forth for the record.

5.  Lastly, afford the veteran a VA 
medical examination by a physician that 
specializes in the field of respiratory 
diseases for the purpose of evaluating 
those residuals of his perforating shell 
fragment wound of the chest and 
determining the relationship between his 
service connected disability and any co-
existing disabilities.  The examiner 
should review the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation and all 
indicated diagnostic studies, including 
chest X-rays, pulmonary function testing, 
and Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath 
Method (DLCO (SB)), necessary to 
determine the full extent of all 
respiratory impairment present.  A copy 
of the letter informing the veteran of 
the date and time of such examination 
must be included in the claims folder, in 
the event that he fails to appear 
therefor.  The veteran's claims folder in 
its entirety is to be furnished to the 
examiner prior to any evaluation of the 
veteran for use in the study of this 
case.  

The examiner is asked to offer a 
professional opinion, with full 
supporting rationale, as to the 
following:

Whether it is at least as likely as not 
that any chronic obstructive pulmonary 
disease, emphysema or any other diagnosed 
respiratory disorder, is a residual of 
the veteran's service-connected shell 
fragment wound of the chest and injuries 
of Muscle Groups I and IV, or a direct 
result thereof?  In the alternative, is 
it at least as likely as not that the 
service-connected residuals of the 
veteran's service-connected shell 
fragment wound of the chest and injuries 
of Muscle Groups I and IV led to an 
increase in severity of any nonservice-
connected respiratory disorder of the 
veteran?  If so, the degree of increased 
impairment attributable to service-
connected disability should be quantified 
to the extent possible.  The examiner is 
invited to offer those reasons that there 
is agreement or disagreement with the 
other opinions of record as to the 
relationship between the veteran's shell 
fragment wound of the chest and 
associated muscle injuries and the onset 
of respiratory disease.

With regard to the service connected 
disability and any disability which is 
determined to be etiologically related to 
or being aggravated by the service 
connected disability, the examiner is 
asked to note whether the veteran's 
maximum exercise capacity is less than 15 
ml/kg/min oxygen consumption, or 15 
through 20 ml/kg/min oxygen consumption, 
and whether there is any associated 
cardiac or respiratory limitation; 
whether there is present cor pulmonale, 
right ventricular hypertrophy, or 
pulmonary hypertension; and whether 
outpatient oxygen therapy is required.  
The presence or absence of pain or 
discomfort on exertion, scattered rales, 
some limitation of excursion of the 
diaphragm, and limitation of lower chest 
expansion should be specifically noted.  
All applicable diagnoses must be fully 
set forth.

If the examiner is unable to render any 
opinion requested, it should be so 
indicated on the record and the reasons 
therefor should be noted.  The factors 
upon which any medical opinion is based 
should be set forth for the record.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  A rating action and statement of 
the case should be prepared on the issue 
of entitlement to secondary service 
connection for lung disabilities other 
than residuals of perforating shell 
fragment wound of the chest.  The veteran 
and his representative are notified of 
the need to submit a substantive appeal 
if the Board is to address this matter.  

The RO should also readjudicate the 
claims for increase herein at issue, 
based on all of the evidence of record 
and all pertinent legal authority, 
including the VCAA; 38 C.F.R. §§ 4.40, 
4.41. 4.4.3, 4.44. 4.45, 4.55, 4.56, and 
4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995); and the applicable rating 
criteria, including that involving the 
evaluation of skin disability in effect 
prior to and on August 30, 2002.  If any 
of the benefits sought continue to be 
denied, the veteran and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




